Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00552-CV

                                            Cesar VELEZ,
                                              Appellant

                                                  v.

                                   UNIVERSITY OF MISSOURI,
                                           Appellee

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-11974
                          Honorable Solomon Casseb III, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: February 25, 2015

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). We order all costs assessed against appellant. See TEX. R. APP. P. 42.1(d) (absent

agreement of parties, costs are taxed against appellant).


                                                   PER CURIAM